UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7268



KENNETH A. HINTON; JOHN CUNNINGHAM,

                                           Plaintiffs - Appellants,

          versus


WILLIE SCOTT, Warden; WACKENHUT CORRECTIONAL
CORPORATION; PHILIP MORRIS USA, INCORPORATED,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-944-5-F)


Submitted:   September 20, 2004           Decided:   October 8, 2004


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth A. Hinton, John Cunningham, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth A. Hinton and John Cunningham appeal the district

court’s orders dismissing without prejudice their 42 U.S.C. § 1983

(2000) complaint for failure to exhaust administrative remedies and

a subsequent order denying their Fed. R. Civ. P. 59 motion for

reconsideration.      We   have    reviewed      the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.    See    Hinton    v.   Scott,   No.   CA-02-944-5-F

(E.D.N.C. filed July 17, 2003 & entered July 18, 2003; filed Aug.

6, 2003 & entered Aug. 11, 2003).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                   - 2 -